On petition eor. a rehearing.
Biddle, C. J.
— The counsel for the appellee, in his petition for a rehearing, insists that the word “party,” as used in sec. 207 of the code of practice, means all the persons who are defendants, .or all who are plaintiffs, whether one or many; that, when a single one of several defendants or plaintiffs makes application for a change of venue, the affidavit must be made on behalf of all the defendants or plaintiffs, and exceptions must be reserved on behalf of all; that, as the application in this case was made by only two of the defendants, each for himself, and no exceptions were reserved on behalf of all, there is no sufficient exception in the record to present the question involved to this court; and that, therefore, there being no sufficient exceptions in the recoi’d, this court must affirm the judgment, even though the rule of court upon which the change of venue was denied was unauthorized by law.
We are not.convinced by this reasoning. Such a construction w.ould render the statute impracticable. When *179one of several defendants or plaintiffs obtains a change of venue for himself, it necessarily changes the venue as to all his co-defendants or co-plaintiffs. The rule contended for by the counsel would sever defendants or plaintiffs necessary to be joined, and thus defeat the action in the court to which the change was made, for the want of proper parties therein, or deny a change of venue to any one defendant or plaintiff, unless all the several defendants or plaintiffs had sufficient ground therefor.
The counsel also contends that, inasmuch as no application for a change of venue was made on behalf of the third defendant, Carver, the judgment as to him should be affirmed, even though it must be reversed as to the other two defendants, Ehutz and Schmied.
If we are right in the above view, this argument is unsound. When the court improperly refused the change of venue to Krutz and Schmied, or to either of them, it had no further jurisdiction in the case, and could render no valid judgment against either of the defendants. The judgment is therefore properly reversed as to all.
Petition overruled.